DEPARTMENT OF HEALTH & HUMAN SERVICES

Joint HHS, CMCS, HRSA, and CDC Informational Bulletin
Opportunities to Improve HIV Prevention and Care Delivery
to Medicaid and CHIP Beneficiaries
December 1, 2016
Purpose
In July 2015, the White House released the National HIV/AIDS Strategy (NHAS) for the United
States: Updated to 2020 1. The Strategy articulates four goals: 1) reduce new HIV infections; 2)
increase access to care and improve health outcomes for people living with HIV (PLWH); 3)
reduce HIV-related health disparities and health inequities; and 4) achieve a more coordinated
national response to the HIV epidemic. Medicaid is the largest payer of HIV care in the United
States 2, and the advent of the Affordable Care Act (ACA) has further expanded Medicaid access
to many individuals living with, or at high risk for acquiring, HIV. States will, therefore,
continue to play an instrumental role in achieving national goals, as outlined in the NHAS.
This Informational Bulletin (IB) informs state Medicaid agencies about important advances in
HIV prevention, care and treatment that have occurred in the five years since the Center for
Medicaid and CHIP Services (CMCS) outlined opportunities available to provide Medicaid
coverage to individuals living with HIV in a letter to State Medicaid Directors (SMD) titled
“Coverage and Service Design Opportunities for Individuals Living with HIV,” which can be
found at http://www.medicaid.gov/Federal-Policy-Guidance/downloads/11-005.pdf.
Additionally, this IB highlights opportunities available to state Medicaid programs to drive
improvements in the accessibility, quality, cost, and population-level impact of HIV prevention
and care services available to Medicaid beneficiaries.
Background

1

National HIV/AIDS Strategy for the United States: Updated to 2020. https://www.aids.gov/federalresources/national-hiv-aids-strategy/nhas-update.pdf. Accessed June 30, 2016.
2
Centers for Disease Control and Prevention. Behavioral and Clinical Characteristics of Persons Receiving Medical
Care for HIV Infection—Medical Monitoring Project, United States, 2013 Cycle (June 2013–May 2014). HIV
Surveillance Special Report 16. http://www.cdc.gov/hiv/pdf/library/reports/surveillance/cdc-hiv-hssr-mmp2013.pdf. Accessed June 30, 2016. According to data from the Medical Monitoring Project (MMP), a CDC
surveillance system that collects locally and nationally representative behavioral and medical record data from
people living with HIV, 42% of PLWH who were receiving HIV medical care in 2013 were insured through
Medicaid.

Informational Bulletin – Page 2

The Centers for Disease Control and Prevention (CDC) estimates that approximately 1.24
million persons in the United States are living with HIV infection, and about 13% of those
individuals are unaware of their infection 3. In the United States, the HIV epidemic is more
prevalent in certain geographic areas and populations 4,5. Nearly half of people living with HIV
(PLWH) who are currently receiving care for their infections have incomes at or below the
federal poverty level (< 100% FPL) and so are potentially eligible for Medicaid or Child Health
Insurance Program (CHIP) coverage 6. Substantial population and geographic disparities
characterize HIV-related health outcomes as well. In its most recent State HIV Prevention
Progress Report for 2010 - 2013, CDC found substantial variance among states with respect to a
range of measures, including death rates among persons diagnosed with HIV and the percentages
of people living with HIV who were aware of their infections and successfully linked to, and
subsequently retained care 7.
The science of HIV prevention and care has advanced rapidly over the past 5 years 8. A series of
landmark studies, including HIV Prevention Trial Network (HPTN) 052, Strategic Timing of
Antiretroviral Treatment (START), and TEMPRANO ANRS, have conclusively demonstrated
that early treatment offers important preventive and clinical benefits, including gains in life
expectancy, better quality of life, longer delay in average time until onset of AIDS, and fewer
transmissions 9,10,11,12. To reduce the morbidity and mortality associated with HIV infection, the

3

Centers for Disease Control and Prevention. Monitoring selected national HIV prevention and care objectives by
using HIV surveillance data—United States and 6 dependent areas, 2014. HIV Surveillance Supplemental Report
2016; 21(No. 4). http://www.cdc.gov/hiv/pdf/library/reports/surveillance/cdc-hiv-surveillance-supplemental-reportvol-21-4.pdf. Accessed August 1, 2016.
4
Centers for Disease Control and Prevention. HIV Surveillance Report, 2014; vol. 26.
http://www.cdc.gov/hiv/pdf/library/reports/surveillance/cdc-hiv-surveillance-report-us.pdf. Accessed June 30, 2016.
See also http://www.cdc.gov/hiv/pdf/library/slidesets/cdc-hiv-surveillance-genepi.pdf for graphical representations
of these disparities.
5
NHAS: Updated to 2020 (see footnote 1)
6
CDC, Medical Monitoring Project, United States, 2013 Cycle (June 2013–May 2014) (see footnote 2)
7
Centers for Disease Control and Prevention. State HIV Prevention Progress Report, 2010–2013.
http://www.cdc.gov/hiv/pdf/policies/progressreports/cdc-hiv-stateprogressreport.pdf. Accessed June 30, 2016.
8
Due to space constraints, this information bulletin only highlights a few key developments within the broader suite
of changes that have occurred between 2010 and 2015. For a more complete description of important scientific
advances in the arenas of HIV prevention and care, see https://www.aids.gov/federal-resources/national-hiv-aidsstrategy/nhas-update-5-things.pdf.
9
Farnham PG, Gopalappa C, Sansom SL et al. Updates of lifetime costs of care and quality-of-life estimates for
HIV-infected persons in the United States: late versus early diagnosis and entry into care. Journal of Acquired
Immune Deficiency Syndrome. 2013; 64(2): 183-9.
10
Cohen MS, Chen YQ, McCauley M, Gamble T, Hosseinipour MC, Kumarasamy N et al. Antiretroviral Therapy
for the Prevention of HIV-1 Transmission. New England Journal of Medicine 2016; published online July 18, 2016;
DOI: 10.1056/NEJMoa1600693
11
The INSIGHT START Study Group. Initiation of Antiretroviral Therapy in Early Asymptomatic HIV Infection.
The New England Journal of Medicine. 2015; 373 (9): 795-807.
12
TEMPRANO ANRS 12136 Study Group. A Trial of Early Antiretrovirals and Isoniazid Preventive Therapy in
Africa. New England Journal of Medicine 2015; 373 (9): 808-22.

Informational Bulletin – Page 3

Guidelines for the Use of Antiretroviral Agents in HIV-1-Infected Adults and Adolescents 13
strongly recommend antiretroviral treatment (ART) for all HIV-infected individuals, regardless
of CD4 T lymphocyte cell count.
Some antiretrovirals have also been shown to reduce HIV acquisition risk among people who are
uninfected. Evidence from several large, randomized controlled trials indicates that daily oral
pre-exposure prophylaxis (PrEP) with an FDA-approved, HIV prescription medicine can reduce
HIV acquisition risk by more than 90% when taken as prescribed 14. Recent PrEP demonstration
studies and programs have also shown that maintaining the requisite high levels of adherence is
possible and results in high levels of effectiveness under “real world” conditions 15,16. As a
consequence, the U.S. Public Health Service (USPHS) recommends PrEP as one prevention
option for people who are HIV-negative and at substantial risk for HIV 17.
Advances in HIV surveillance systems and methods have improved federal, state, and local
efforts to evaluate and improve outcomes along the HIV care continuum. The HIV care
continuum—sometimes referred to as the HIV treatment cascade—is a model that outlines the
stages of HIV medical care that PLWH go through from initial diagnosis to achieving the goal of
viral suppression, showing the proportion of PLWH who are engaged at each stage. States that
have successfully implemented requirements that laboratories report all CD4 values and viral
load (VL) test results to HIV surveillance programs are able to calculate the full HIV care
continuum for their residents 18. Data from these jurisdictions, which are also used to track
progress towards national objectives, indicate that only 55% of persons diagnosed and living
with HIV were virally suppressed at the end of 2013 19.

13

Panel on Antiretroviral Guidelines for Adults and Adolescents. Guidelines for the use of antiretroviral agents in
HIV-1-infected adults and adolescents. Department of Health and Human Services.
https://aidsinfo.nih.gov/guidelines/html/1/adult-and-adolescent-treatment-guidelines/0. Accessed June 30, 2016.
14
U.S. Public Health Service. Preexposure Prophylaxis for the Prevention of HIV Infection in the United States—
2014 Clinical Practice Guideline. May 2014. http://www.cdc.gov/hiv/pdf/PrEPguidelines2014.pdf. Accessed June
30, 2016.
15
Liu AY, Cohen SE, Vittinghoff E, Anderson PL, Doblecki-Lewis S, Bacon O et al. Preexposure Prophylaxis for
HIV Infection Integrated With Municipal- and Community-Based Sexual Health Services. JAMA Intern Med. 2016;
176 (1): 75-84.
16
Grant RM, Anderson PL, McMahan V, Liu A, Amico KR, Mehrotra M et al. Uptake of pre-exposure prophylaxis,
sexual practices, and HIV incidence in men and transgender women who have sex with men: a cohort study. The
Lancet Infectious Diseases. 2014; 14 (9): 820-9.
17
The guidelines (see footnote 14) and their associated provider’s supplement (available at
http://www.cdc.gov/hiv/pdf/PrEPProviderSupplement2014.pdf) provide detailed algorithms that can be used to
assess sexual and/or injection drug transmission risks.
18
Details about state specific progress toward successfully implementing such reporting requirements is available
from CDC’s 2015 Prevention Status Reports. Available at: http://wwwn.cdc.gov/psr/. Accessed June 30, 2016.
19
Monitoring selected national HIV prevention and care objectives by using HIV surveillance data—United States
and 6 dependent areas—2014 (see footnote 3)

Informational Bulletin – Page 4

The aforementioned scientific advances, as well as important shifts in health policy and delivery
system landscapes resulting from the Affordable Care Act’s passage in 2010 20, present
opportunities for states to improve HIV prevention and care outcomes among their residents.
Through their design and implementation of benefits and programs, state Medicaid programs are
instrumental to realizing these opportunities.
In 2013, the Health Resources and Services Administration (HRSA) and the Center for Medicaid
and CHIP Services (CMCS) jointly released an Informational Bulletin regarding coordination
between Medicaid and Ryan White HIV/AIDS Programs. HHS noted that Ryan White Programs
were the payer of last resort and could be used to wrap additional benefits not covered by
Medicaid. Additionally, CMS and HRSA announced a series of webinars for states, providers and
stakeholders conducted throughout the second half of 2013. The Informational Bulletin, dated
May 1, 2013, may be found at https://www.medicaid.gov/federal-policy-guidance/federal-policyguidance.html.
HIV Testing and Diagnosis
HIV testing functions as an entry point to prevention and care services for Medicaid
beneficiaries. Those who test negative but are at increased risk for infection can be linked to
appropriate prevention services (including PrEP). Those who test positive for HIV can be linked
to HIV medical care and begin ART. While early diagnosis and treatment may be associated
with greater aggregate costs for HIV care over a 30+ year time horizon 21, annual and 5-year
average costs for HIV care are typically much lower for persons who are diagnosed earlier in the
course of their infections 22,23. For example, in a recent analysis, Fleishman et al. found that the
average annual Medicaid payment for medical and support services was $65,967 24 per
beneficiary for those whose CD4 count fell below 200 cell/mm3 at the start of the measurement
year. By contrast, the commensurate average annual Medicaid payment was $36,377 for persons
whose CD4 count was greater than or equal to 500 cells/mm3—a nearly 50% reduction 25.

20

An overview of how key provisions of the ACA affect the accessibility, availability, affordability, and quality of
HIV prevention and care services is available at https://www.aids.gov/federal-resources/policies/health-care-reform/.
Accessed June 30, 2016.
21
In part because the lifetime in question is substantially longer and in part because the number of years on
treatment (even in the absence of life expectancy gains) is greater.
22
Krentz HB, Gill J. Despite CD4 cell count rebound the higher initial costs of medical care for HIV-infected
patients persist 5 years after presentation with CD4 cell counts less than 350 μl. AIDS. 2010; 24 (17): 2750-2753.
23
Gebo KA, Fleishman JA, Conviser R, et al. Contemporary Costs of HIV Healthcare in the HAART
Era. AIDS. 2010; 24 (17): 2705-2715.
24
The dollar values presented in this paper are standardized to US 2010 dollars.
25
Fleishman JA, Monroe AK, Voss CC, Moore RD, Gebo KA. Expenditures for Persons Living With HIV Enrolled
in Medicaid, 2006-2010. J Acquir Immune Defic Syndr. 2016; 72 (4): 408-15.

Informational Bulletin – Page 5

Additionally, early diagnosis and treatment of HIV infection improves both the length and
quality of life and substantially reduces the number of new infections transmitted. 26

U.S. Preventive Service Task Force Screening Recommendations
The U.S. Preventive Services Task Force (USPSTF) recommends 27 that all persons between the
ages of 15 and 65 be screened at least once for HIV infection, regardless of risk. Further, the
USPSTF recommends repeat screening for individuals at increased risk 28 for infection (including
at-risk individuals who are younger than 15 or over the age of 65). For individuals at very high
risk of new HIV infections, who include men who have sex with men (MSM) and persons who
inject drugs, the USPSTF suggests that an appropriate rescreening interval would be one year.
Finally, the USPSTF recommends that all pregnant women be screened for HIV, including those
who present in labor who are untested and whose HIV status is unknown 29.
State Medicaid programs are encouraged to ensure the availability, accessibility, and
affordability of HIV testing services for beneficiaries living with, or at risk of acquiring HIV.
Coverage design elements that can help accomplish this include removing cost-sharing barriers,
as well as ensuring the availability of services from providers best suited to reach, and be
reached by, target populations.
To this aim, prior to the ACA and the expansion of Medicaid to the new adult group, CMS
released guidance in May 2000 to assist states to develop section 1115 demonstration proposals
to expand Medicaid coverage to provide early treatment to PLWH 30. Two states utilized the
Farnham, Paul G. PhD *; Gopalappa, Chaitra PhD *; Sansom, Stephanie L. PhD *; Hutchinson, Angela B. PhD *;
Brooks, John T. MD *; Weidle, Paul J. PharmD *; Marconi, Vincent C. MD +,++,[S]; Rimland, David MD +,++
Updates of Lifetime Costs of Care and Quality-of-Life Estimates for HIV-Infected Persons in the United States: Late
Versus Early Diagnosis and Entry Into Care. JAIDS Journal of Acquired Immune Deficiency Syndromes. 64(2):183189, October 1, 2013.
27
The USPSTF has assigned an “A” grade to its recommendation, indicating that there is a high certainty that the
net benefit is substantial.
28
Patient populations that would more likely benefit from more frequent testing include those who are known to be
at higher risk for HIV infection (e.g., Men who have Sex with Men, active injection drug users, and persons recently
diagnosed with a sexually transmitted disease, or STD), those who are actively engaged in risky behaviors (e.g.,
unprotected vaginal or anal intercourse), and those who live or receive medical care in a high-prevalence setting
(e.g., TB or STD clinics).
29
U.S. Preventive Services Task Force. Final Recommendation Statement: Human Immunodeficiency Virus (HIV)
Infection: Screening. May 2015.
http://www.uspreventiveservicestaskforce.org/Page/Document/UpdateSummaryFinal/human-immunodeficiencyvirus-hiv-infection-screening. Accessed June 30, 2016.
30
See guidance issued May 31, 2000 to State Medicaid Directors titled "1115 Waivers Proposal Guidelines that
Target Individuals with HIV/AIDS," which can be found at https://www.medicaid.gov/Federal-PolicyGuidance/downloads/smd053100b.pdf. Accessed October 18, 2016
26

Informational Bulletin – Page 6

1115 option to specifically target the expansion of coverage to PLWH while several other states
included coverage of PLWH as part of a larger comprehensive 1115 demonstration 31. In June
2011, CMS released additional guidance expanding opportunities to assist states in increasing
access to care for PLWH through other mechanisms such as health homes, section 1915(c) home
and community based services waivers, and section 1915(i) or 1915(k) Medicaid State Plan
options in addition to section 1115 authority32. Through Medicaid state plan authority states
have historically provided coverage for a variety of services for PLWH such as physician,
hospital, other licensed practitioner, pharmacy, and rehabilitation services.
In the Health Insurance Marketplace and for the Medicaid expansion population, the Affordable
Care Act (ACA) requires the coverage of Essential Health Benefits (EHB), which includes
covering without cost sharing 1) preventive services that have in effect an “A” or “B” rating
from the USPSTF, including HIV testing for all persons between the ages of 15 and 65; 2)
immunizations recommended by the Advisory Committee on Immunization Practices (ACIP);
and 3) guidelines for preventive care and screenings for women, infants, and children recognized
by the Health Resources and Services Administration (HRSA) 33. In 42 CFR 440(c) and 45 CFR
156, CMS further clarified that these coverage requirements are included in the definition of
EHB. Therefore, they are applicable to Qualified Health Plans (QHPs) sold through the Health
Insurance Marketplace and Alternative Benefit Plans (ABPs) offered to Medicaid Expansion
populations.
Authorized through section 4106 of the ACA, as part of their standard Medicaid benefit package
for adults who are 21 and over, states that choose to cover without cost sharing all USPSTF A
and B services and the ACIP recommended immunizations and their administration are eligible
to receive a one percentage point Federal medical assistance percentage (FMAP) increase for
these services 34. To date, 12 states 35 have applied for and received such an increase.
State Medicaid programs are also encouraged to be creative in exploring potentially more
efficient options for delivering HIV testing and other critical preventive services that are

31

Two states implemented 1115s targeted to only PLWH: 1) Washington, D.C. was approved in 2001 and operated
until January 2011 when coverage transitioned to the State Plan option for the new adult group as authorized by
ACA; and 2) Maine was approved in 2000 and continues to serve PLWH under a targeted 1115 demonstration as of
the date of this release. The following states provide coverage to PLWH as part of a statewide comprehensive 1115
demonstration: CA, FL, MA, NY, OR, and RI. See Medicaid.gov for more information on these demonstration
programs.
32
See guidance issued June 6, 2011 to State Medicaid Directors titled "Coverage and Service Design Opportunities
for Individuals Living with HIV (#11-005)," which can be found at https://www.medicaid.gov/Federal-PolicyGuidance/downloads/11-005.pdf. Accessed October 18, 2016
33
Coverage of Certain Preventive Services Under the Affordable Care Act, 80 FR 41317 (July 14, 2015)
34
See In guidance issued in 2013 to State Medicaid Directors titled “Affordable Care Act Section 4106 (Preventive
Services),” which can be found at https://www.medicaid.gov/Federal-Policy-Guidance/Downloads/SMD-13002.pdf. Accessed September 20, 2016
35
CA, CO, DE, HI, KY, NH, NJ, NV, NY, OH, WA and WI

Informational Bulletin – Page 7

recommended by the USPSTF to beneficiaries. As discussed in previous guidance 36, CMS
revised its regulatory definition of preventive services at 42 CFR 440.130(c) to be consistent
with the statutory provision at section 1905(a) (13) of the Social Security Act (the Act) that
governs preventive services. Specifically, section 1905(a) (13) indicates that services must be
“recommended by a physician or other licensed practitioner of the healing arts within the scope
of their practice under State law.” Accordingly, at their option, states may submit a state plan
amendment (SPA) in which they propose to cover preventive services 37 that are recommended
by physicians or other licensed practitioners, but provided by unlicensed practitioners who meet
the qualifications established by the state, provided the rest of the requirements for the
preventive services benefit are met. States may leverage this change to expand access to HIV
testing services among Fee-For-Service (FFS) Medicaid and CHIP beneficiaries by, for example,
extending coverage to HIV testing conducted in community settings by Disease Intervention
Specialists (DIS) or community health workers (CHWs). To the extent allowed by applicable
Federal and state regulations, states that contract with Managed Care Organizations (MCOs) to
deliver health care services to Medicaid and CHIP beneficiaries may consider adding contractual
provisions that similarly allow or incentivize coverage for HIV testing services provided by DIS,
CHWs, or other qualified non-licensed, community-based practitioners.
Pre-Exposure Prophylaxis (PrEP) for HIV Prevention
Pre-exposure prophylaxis, or PrEP, refers to a new prevention method in which people take a
daily pill containing an antiretroviral medication emtricitabine and tenofovir disoproxil
(Truvada®) that has been shown to safely and effectively reduce the risk of HIV acquisition in a
variety of populations 38. The FDA has approved the combination of emtricitabine and tenofovir
disoproxil for a PrEP indication among adults who are at high risk for acquiring HIV. However,
while PrEP is a highly effective, safe intervention for HIV prevention, it is also an under-utilized
one.
In 2014, the U.S. Public Health Service (USPHS) released Preexposure Prophylaxis for HIV
Prevention in the United States - 2014: A Clinical Practice Guideline, the first comprehensive
clinical practice guidelines for PrEP 39. Among other things, these guidelines
•

36

Provide criteria for determining a person’s HIV risk and indications for PrEP use;

Update on Preventive Services Initiatives. Center for Medicaid and CHIP Services, CMS, November 2013.
https://www.medicaid.gov/federal-policy-guidance/downloads/CIB-11-27-2013-Prevention.pdf. Accessed June 30,
2016.
37
Details about which preventive services do and do not qualify are available in 42 CFR 440.130(c) and the State
Medicaid Manual Section (SMM) 4385
38
USPHS, Preexposure Prophylaxis for the Prevention of HIV Infection in the United States—2014 Clinical
Practice Guideline. See especially the evidence summaries in Tables 2-6 (see footnote 14)
39
Ibid.

Informational Bulletin – Page 8
•

•

•

Recommend regular clinical follow-up that includes periodic rescreening for HIV
infection and other sexually transmitted diseases, as well as assessment for side effects,
adherence, and HIV acquisition risk behaviors;
Underscore that PrEP is not the only option for reducing HIV risk, and its use does not
obviate the importance of, or need for, other risk-reduction approaches (e.g., using
condoms); and
Clarify that PrEP is not intended or expected to require a lifelong commitment—people
may discontinue PrEP for a variety of reasons, including changes in their life situations
that substantially reduce or eliminate their risk for acquiring HIV.

States that elect to provide prescription drug benefits must comply with the requirements of
section 1927 of the Act, which in paragraph (d) provides parameters for limitations on coverage
of outpatient drugs of manufacturers that have in effect rebate agreements.
States have the discretion to establish certain limitations, prior authorization processes or
preferred drug lists, on the coverage of PrEP to ensure appropriate utilization when medically
necessary; however, we encourage states to take steps to ensure that PrEP is available consistent
with USPHS recommendations. For example, neither Colorado nor Washington State subject
emtricitabine/ tenofovir to prior authorization processes when it is prescribed for HIV treatment
or HIV PrEP. Because regular HIV and STD tests are recommended for persons who initiate
PrEP, Washington’s Medicaid program also facilitates access to these testing services by
covering their receipt on a quarterly basis and in a range of settings that may be more convenient
or comfortable for beneficiaries (e.g., family planning clinics, local health departments, or
primary care settings). States should ensure that beneficiaries being initiated on PrEP are
educated about and provided with sufficient supportive care to ensure adherence to regimens.
Additional strategies states may consider to ensure that utilization management techniques are
not designed or implemented in ways that amount to denial of access to PrEP among persons for
whom it is indicated include 1) provider education, 2) development of clear policies and
procedures for assessing and making determinations about indications for PrEP, and 3) careful
review and monitoring of Medicaid FFS and managed care benefits and coverage.
Linkage to and Retention in Care for People Living with HIV
For PLWH to achieve and maintain virologic suppression, they must be linked to and remain
engaged in HIV care and treatment. National and state-specific estimates of the HIV care
continuum indicate that significant numbers of PLWH do not enter HIV care following their
diagnosis and even greater numbers do not remain in care. In 2013, only slightly more than half
of persons who had been diagnosed with HIV were successfully retained in care; state-specific
averages (from the 33 jurisdictions with complete CD4 and VL reporting) ranged from a low of
30% to a high of 68%--which is substantially lower than the national goal that 90% of persons

Informational Bulletin – Page 9

living with diagnosed HIV infections be retained in HIV care 40,41. Linkage to and retention in
HIV care and treatment are crucial to achieving sustained viral suppression, which can result in
reduced transmission to others and improved clinical outcomes for persons living with HIV
infection.
PLWH often face a variety of medical and social challenges that impede their access to, retention
in, and adherence to HIV care and treatment. These include increased risk for, and prevalence
of, comorbidities such as depression and substance use disorders 42. They also include broader
social determinants of health, including poverty, unemployment, homelessness, and inadequate
access to transportation 43. Comprehensive, coordinated, patient-centered delivery systems and
models of care thus offer important means through which states can improve outcomes among
their Medicaid and CHIP beneficiaries living with HIV.
State Innovations to Support Engagement in HIV Care
The Medicaid Health Home State Plan Option, as authorized under the Affordable Care Act
(Section 2703), can be a particularly effective model for coordinating and delivering the medical
care, behavioral health care, and community-based social services and supports PLWH need to
successfully navigate the HIV care continuum and achieve viral suppression. Many of the
services that define the Health Home model—including comprehensive care management, care
coordination and health promotion, individual and family support, and referral to community and
social support services—are recommended strategies for improving engagement in care among
PLWH 44,45. These mandated core services of the Medicaid health home are also core elements of
the comprehensive system of care developed and supported through the Ryan White HIV/AIDS

40

See especially Table 4b from Monitoring selected national HIV prevention and care objectives by using HIV
surveillance data—United States and 6 dependent areas—2014 (see footnote 3)
41
NHAS: Updated to 2020 (see footnote 1)
42
CDC, Medical Monitoring Project, United States, 2013 Cycle (June 2013–May 2014) (see footnote 2)
43
Ibid.
44
Centers for Disease Control and Prevention, Health Resources and Services Administration, National Institutes of
Health, American Academy of HIV Medicine, Association of Nurses in AIDS Care, International Association of
Providers of AIDS Care, the National Minority AIDS Council, and Urban Coalition for HIV/AIDS Prevention
Services. Recommendations for HIV Prevention with Adults and Adolescents with HIV in the United States, 2014.
https://stacks.cdc.gov/view/cdc/26062. Accessed July 1, 2016.
45
U.S. Department of Health and Human Services, Health Resources and Services Administration, Guide for
HIV/AIDS Clinical Care – 2014 Edition. Rockville, MD: U.S. Department of Health and Human Services.
http://hab.hrsa.gov/deliverhivaidscare/2014guide.pdf. Accessed July 1, 2016.

Informational Bulletin – Page 10

Program (RWHAP) 46, which has been shown to achieve high rates of retention in care and
virologic suppression 47.
As of August 2016, 19 states and the District of Columbia have a total of 28 approved Medicaid
Health Home models. Four of these states—Alabama, New York, Washington, and Wisconsin-have included HIV-infection among their eligibility criteria. Wisconsin has elected to focus its
Health Home model on Medicaid and CHIP beneficiaries who are living with HIV and either
have, or are at risk of developing, another chronic condition 48. States interested in implementing
Health Home models that include, or are specifically limited to, PLWH are encouraged to take
advantage of the technical resource and support available through CMS, including those posted
on the Health Home Information Resource Center page of Medicaid.gov 49. In particular, states
may view slides from a 2014 presentation that Wisconsin gave about how it developed its
HIV/AIDS Health Home 50.
While the Medicaid Health Home option offers states an important new opportunity for
improving the health of PLWH, CMS would like to remind states that this option is but one tool
in a broader toolkit that they can use to improve service delivery for the PLWH population. For
example, many states have leveraged the Targeted Case Management service option to
coordinate and improve access to medical, behavioral, and social services for PLWH. In Rhode
Island, the success of this approach for improving outcomes among PLWH has inspired the state
to develop a similar set of services for persons at high risk of acquiring HIV 51. Similarly, states
have long used the Home and Community Based Programs under section 1915(c) of the Act and
section 1115 Demonstration authorities to develop unique programs to improve PLWH health
outcomes. Currently, Alabama, California, Colorado, Florida, Illinois, Iowa, Missouri, New
Mexico, and South Carolina have approved section 1915 (c) Programs through which they
provide special, HIV-related services to adult PLWH. Many others successfully serve
individuals with HIV/AIDS in their more broadly targeted waivers, which often offer a rich
46

A federal grant program administered by the Health Resource and Services Administration (HRSA) that provides
primary medical care and essential support services for people living with HIV who are uninsured or underinsured.
For more information, please visit http://hab.hrsa.gov/.
47
Doshi RK, Milberg J, Isenberg D et al. (2015). High rates of retention and viral suppression in the US HIV safety
net system: HIV care continuum in the Ryan White HIV/AIDS Program, 2011. Clin Infect Dis. 2015; 60 (1): 11725.
48
Wisconsin’s experience was recently profiled in a case study written by the National Academy for State Health
Policy, Advancing HIV Prevention through Health Departments: Health Homes for People Living with HIV.
http://www.nashp.org/wp-content/uploads/2016/06/Wisconsin-Health-Homes_v2_Pages.pdf. Accessed July 1,
2016.
49
Health Home Information Resource Center. https://www.medicaid.gov/state-resource-center/medicaid-statetechnical-assistance/health-homes-technical-assistance/health-home-information-resource-center.html. Accessed
July 1, 2016.
50
Health Home Technical Assistance Learning Forums. https://www.medicaid.gov/state-resource-center/medicaidstate-technical-assistance/health-homes-technical-assistance/health-homes-ta-learning-forums.html. Accessed July
1, 2016.
51
NASTAD, Financing HIV Prevention Services. https://www.nastad.org/sites/default/files/NASTAD-HIVPrevention-Rhode-Island-Case-Study.pdf. Accessed July 1, 2016.

Informational Bulletin – Page 11

service package that can address diverse service needs. States offer a wide range of services
under section 1915(c) waivers for individuals with HIV/AIDS. Examples of services that States
currently offer in 1915(c) HIV/AIDS waivers include the following: Case Management,
Attendant Care, Home Health, Specialized Medical Equipment and Supplies, Nutritional
Consultation, Respite, Environmental Modifications and Supplies, Private Duty Nursing,
Personal Care, Home Maker Services, Personal Assistance, Home Delivered Meals.
Medicaid and CHIP beneficiaries living with HIV may also be eligible to receive care
coordination and other support services (e.g., housing support, health education and risk
reduction, treatment adherence interventions, and medical transportation services) available
through other federal, state, local, or private programs. Close coordination and collaboration
between state Medicaid programs and other programs that support access to HIV prevention,
care and support services is, however, essential, as those other programs may have strict
eligibility criteria or other limits on the circumstances under which they can fund and/or provide
services. The RWHAP, for example, is required by statute to function as a payer of last resort 52.
As chronicled in a 2013 report from the National Academy for State Health Policy (NASHP),
state Medicaid programs have developed a variety of strategies for coordinating benefits and
services with their state RWHAP colleagues 53 (e.g., instituting data-sharing agreements or
having Medicaid representatives sit on state and/or local RWHAP Planning Bodies). More
generally, state Medicaid agencies developing new initiatives to improve the care and treatment
outcomes among PLWH are likely to benefit from sharing their scope of work with federal, state,
and local partners who are also addressing the needs of PLWH.
Effective Treatment with ART for People Living with HIV
As noted in the Background section of this IB, recent studies have shown that ART confers
substantial clinical benefits on all persons living with HIV who initiate treatment—not just those
with advanced immune suppression 54,55. Moreover, there is good reason to believe that the
52
Policy Notice 16-02 Ryan White HIV/AIDS Program Services: Eligible Individuals and Allowable Uses of Funds:
The RWHAP statute, codified at title XXVI of the Public Health Service Act, stipulates that "funds received...will
not be utilized to make payments for any item or service to the extent that payment has been made, or can
reasonably be expected to be made..." by another payment source. At the individual client level, this means
recipients must assure that funded sub-recipients make reasonable efforts to secure non-RWHAP funds whenever
possible for services to eligible clients. In support of this intent, it is an appropriate use of RWHAP funds to provide
case management (medical or non-medical) or other services that, as a central function, ensure that eligibility for
other funding sources is aggressively and consistently pursued (e.g., Medicaid, CHIP, Medicare, other local or Statefunded HIV/AIDS programs, and/or private sector funding, including private insurance).
http://hab.hrsa.gov/affordablecareact/service_category_pcn_16-02_final.pdf. Accessed July 1, 2016.
53
Witgert K, Dolatshahi J, Yalowich R. Strategies for Coordination Between Medicaid and Ryan White HIV/AIDS
Programs, 2013. Portland, ME: National Academy for State Health Policy (NASHP).
http://www.nashp.org/sites/default/files/ryanwhite.medicaid.coordination.pdf. Accessed July 1, 2016.
54
The INSIGHT START Study Group. Initiation of Antiretroviral Therapy in Early Asymptomatic HIV Infection.
The New England Journal of Medicine (see footnote 11).
55
TEMPRANO ANRS 12136 Study Group. A Trial of Early Antiretrovirals and Isoniazid Preventive Therapy in
Africa (see footnote 12).

Informational Bulletin – Page 12

benefits of early ART extend beyond the immediate outcomes demonstrated under both the
START and TEMPRANO studies. Evidence suggests that earlier ART initiation may result in
less residual immune dysfunction during treatment, and this in turn may result in reduced risk of
not only AIDS-related diseases, but also chronic conditions for which PLWH may be at
increased risk, including kidney disease, liver disease, cardiovascular disease, neurologic
complications, and non-AIDS cancers 56.
Providing treatment to people living with HIV infection to improve their health must always be
the first priority. However, the potential public health benefits conferred by HIV treatment as a
preventive measure (or, “treatment as prevention”) are also sizeable. Recent models from CDC
indicate that new infections in the U.S. could be reduced by 70% (or, 185,000 infections averted
by 2020) if NHAS targets for HIV testing and treatment, as well as expanded use of PrEP, were
attained 57. Even more notable was the outsize role that effective treatment (defined as treatment
that leads to viral load suppression) played in that modeling scenario: over 90% of the
aforementioned reduction (i.e., 168,000 of the 185,000 infections prevented) would be due to
increases in the percentage of PLWH who were on ART and had achieved viral suppression.
To ensure both the individual and public health benefits of ART are realized among their
Medicaid and CHIP beneficiaries and in their communities, states should align their Medicaid
policies and practices with the Guidelines for the Use of Antiretroviral Agents in HIV-1-Infected
Adults and Adolescents (hereafter, the “DHHS Guidelines”) 58. The DHHS Guidelines are
regularly updated to incorporate new scientific evidence and provide users with comprehensive
information and recommendations around topics such as baseline laboratory evaluations, benefits
of ART and considerations when initiating therapy, choice of the initial regimen for ART-naive
patients, management of treatment failure, management of adverse effects and drug interactions,
and special ART-related considerations in specific patient populations.
Given that adherence to ART is a critical prerequisite to realizing both individual and public
health benefits, states are reminded of the statutory requirement to cover all covered outpatient
drugs of manufacturers with agreements described section 1927(b) of the Act, including singletablet ART regimens. States can also, and are strongly encouraged to, go farther to support
access and adherence to effective treatments for PLWH. States should design their prescription
drug formularies to minimize potential barriers presented by utilization management techniques
so that Medicaid and CHIP beneficiaries living with HIV can readily access all regimens
described for potential use (including those labeled as “Recommended”, “Alternative”, and
“Other”) in the DHHS Guidelines.

56

DHHS, Guidelines for the use of antiretroviral agents in HIV-1-infected adults and adolescents (see footnote 13).
Yaylali E, Farnham P, Jacobson E, Allaire BT, Wagner DL, Hicks KA et al. Impact of Improving HIV Care and
Treatment and Initiating PrEP in the United States, 2015-2020. Abstract for the Conference on Retroviruses and
Opportunistic Infections (CROI) in Boston, Massachusetts. February 22–25, 2016. Abstract number 1051.
58
DHHS, Guidelines for the use of antiretroviral agents in HIV-1-infected adults and adolescents (see footnote 13).
57

Informational Bulletin – Page 13

Furthermore, states may also wish to explore ways to better leverage existing Medicaid benefits
and services to address common treatment adherence challenges following a user centered design
approach. For example, adding single-tablet regimens recommended in the DHHS Guidelines to
preferred drug lists, and removing any step therapy requirements associated with these treatment
regimens, may increase adherence by reducing patient pill burden, treatment complexity, and
potential side effects. We also encourage states to refrain from requiring beneficiaries to have
tried and failed relatively more burdensome, and in some cases, less clinically appropriate
regimens for reasonable periods of time before single-tablet regimens or other non-preferred
drugs may be covered. Such step-therapy may not be appropriate for the treatment of HIV and
may result in poor clinical outcomes for the individual, as well as have public health implications
due to increased transmission.
Monitoring and Improving Viral Load Suppression Among PLWH
Improving rates of viral load (VL) suppression among PLWH is critical to realizing individual,
population, and community health improvements, as well as any cost savings associated with
them. Viral load suppression rates also serve as means of gauging how well Medicaid programs
are meeting the needs of its HIV-infected beneficiaries.
Measures of performance—especially when assessed at multiple levels, including the individual
provider or clinic, health system or health plan, and community or population—are required
foundations for creating and maintaining systems of care that support continuous quality
improvements and reward value over volume 59,60. Outcomes-oriented quality measures are
particularly useful, as they keep attention focused on the “end goals” of care, rather than
processes for achieving those goals 61.
Since 2014, CMS has included National Quality Forum (NQF) Measure #2082: HIV Viral Load
Suppression in its Medicaid Adult Core Set of quality measures 62. More recently, the Core
Quality Measure Collaborative--a multi-stakeholder initiative led by the America’s Health
Insurance Plans (AHIP) that included representatives from AHIP members’ plans, as well as
CMS, NQF, national physician organizations, employers and consumers—released seven
consensus core measure sets that both public and private payers have committed to using for
reporting as soon as feasible. NQF 2082: HIV Viral Load Suppression (hereafter referred to as
59

IOM (Institute of Medicine). 2015. Vital signs: Core metrics for health and health care progress. Washington,
DC: The National Academies Press. http://www.nap.edu/catalog/19402/vital-signs-core-metrics-for-health-andhealth-care-progress. Accessed July 1, 2016.
60
Health Care Payment Learning and Action Network (HCPLAN). Accelerating and Aligning Population-Based
Payment Models: Performance Measurement. Draft White Paper. Posted April 2016. http://hcplan.org/workproducts/pm-whitepaper-draft.pdf. Accessed July 1, 2016.
61
The operational flexibility and methodological neutrality that characterize outcome measures may be especially
beneficial in the context of delivery system reform and innovation.
62
The 2016 Adult Core Set, as well as technical guides and resources to support collection of these measures, are
available at https://www.medicaid.gov/medicaid-chip-program-information/by-topics/quality-of-care/adult-healthcare-quality-measures.html. Accessed July 1, 2016.

Informational Bulletin – Page 14

“the HIV Viral Load Suppression measure”) was included in the HIV/Hepatitis C consensus core
set finalized by the collaborative as well 63.
The HIV Viral Load Suppression measure offers states a concise but informative means for
tracking and evaluating the quality of care being delivered to their Medicaid and CHIP
beneficiaries living with HIV. Moreover, the measure is conceptually aligned with surveillancebased, public health indicators used to track state and national performance under the National
HIV/AIDS Strategy, so its adoption and use also allow states to evaluate how improvement
efforts among their Medicaid and CHIP beneficiaries contribute to state level population health
improvement and state achievement of NHAS performance targets 64.
Because the HIV Viral Load Suppression measure is an outcome measure, acquiring the data
necessary to calculate performance can pose challenges to state Medicaid programs (and their
managed care contractors). Nonetheless, to date, several states (including New York 65,
Delaware, and Louisiana) have captured and reported results for the HIV Viral Load Suppression
measure to CMS.
Spotlight on State Quality Improvement Activities
The following states are collecting and using HIV-related performance measures—including
measures of viral load suppression—to drive improvements in health outcomes among PLWH.
Delaware
Under federal regulation 42 CFR 438 subpart E, states delivering services to Medicaid
beneficiaries through managed care arrangements are required to develop a Quality Strategy
(QS). The QS is the framework which the state provides objectives and strategies to address
health care quality, cost and access to health care. Delaware has an approved section 1115
demonstration program entitled Diamond Health Care Plus. In its latest Quality Management
Strategy submission, Delaware outlines various HIV-related performance metrics that the state
would monitor to improve health care outcomes for Medicaid beneficiaries living with
HIV/AIDS. In addition, Delaware mandates that managed care contractors must ensure that
their networks include providers who specialize in the care and treatment of PLWH.
Florida
Under federal regulations 42 CFR 438 subpart E, the parameters are outlined for states to follow
to conduct external quality review (EQR). An EQR is an evaluation by an external quality review
63

For additional information about the Collaborative, as well as links to the specific core measure sets it developed
and approved, see https://www.cms.gov/Medicare/Quality-Initiatives-Patient-AssessmentInstruments/QualityMeasures/Core-Measures.html. Accessed July 1, 2016.
64
National HIV/AIDS Strategy for the United States: Updated to 2020—Indicator Supplement. August 2015.
https://www.whitehouse.gov/sites/default/files/docs/nhas_2020_indicator_supplement_8-15.pdf. Accessed July 1,
2016.
65
Recently profiled in a case study written by the National Academy for State Health Policy, Advancing HIV
Prevention through Health Departments: HIV-Specific Quality Metrics for Managed Care.
http://www.nashp.org/wp-content/uploads/2016/06/NY-QARR-Case-Study_v7_pages.pdf. Accessed July 1, 2016.

Informational Bulletin – Page 15

organization of information on quality, timeliness and access to health care services provided to
Medicaid beneficiaries. Florida Agency for Health Care Administration has contracted with a
number of specialty MCOs to deliver care and treatment to PLWH. As part of their efforts to
improve health outcomes among enrollees living with HIV, MCOs have undertaken and
successfully completed a number of Performance Improvement Projects (PIPs) on topics such as
Viral Load Testing and Reducing Avoidable Emergency Department Visits among PLWH.
Louisiana
Louisiana’s Bureau of Health Services Financing (Louisiana’s Medicaid program) has overcome
the technical challenges posed by an outcome measure like HIV Viral Load Suppression by
developing a novel data sharing arrangement with its Office of Public Health (OPH). As detailed
more fully in a recent case study from the National Association of State and Territorial AIDS
Directors (NASTAD) 66, on a quarterly basis, the Bureau of Health Services Financing (BHSF)
provides OPH with information about all Bayou Health 67 members who have had a HIV-related
claim in a set period of time. OPH then cross-references that information with its surveillance
data and, if there’s a match (indicative that the individual has previously been diagnosed with
HIV), provides BHSF individual-level information about whether the person is virally
suppressed. BHSF, in turn, communicates the results of OPH’s matching process to the
managed care organizations (MCOs) contracted to deliver care through Bayou Health. In fact,
beginning in 2016, Louisiana will not only track and report to CMS on HIV viral load
suppression rates; it will use the measure to hold MCOs accountable for the quality of care they
deliver to their enrollees who are PLWH.
Maine
Maine submitted and gained approval under the section 1115 demonstration waiver authority to
develop an 1115 program with the specific intent to enroll PLWH. Approved in 1998, the
MaineCare HIV/AIDS Care Demonstration has approximately 800 PLWH currently enrolled
who were made eligible through the demonstration. The goal of the program is to provide critical
services to PLWH to delay, prevent or reverse the progression of HIV. Preliminary evaluation
results have demonstrated that viral load suppression improve for members in the demonstration.
New York
New York has developed various programs utilizing Medicaid authorities to address the care and
treatment of PLWH. Under New York’s current Delivery System Reform Incentive Program
(DSRIP), the state hopes to improve health outcomes by restructuring its healthcare system to
better integrate preventive and primary care services and supports. To determine whether the
new systems of care being evaluated under the DSRIP work for potentially complex beneficiary
populations like PLWH, New York has specifically included HIV-related performance
66
Financing HIV Prevention Services: Collaboration and Innovation between Public Health and Medicaid Agencies.
National Association of State and Territorial AIDS Directors (NASTAD).
https://www.nastad.org/sites/default/files/NASTAD-HIV-Prevention-Louisiana-Case-Study.pdf. Accessed July 1,
2016.
67
Louisiana’s Medicaid managed care program

Informational Bulletin – Page 16

improvement metrics like viral load suppression among the quality measures it is tracking under
this waiver program.
Addressing Substance Use among PLWH
The United States is experiencing an epidemic of drug overdose (poisoning) deaths. In 2014,
more people died from drug overdoses than in any year on record, and the majority of drug
overdose deaths (more than six out of ten) involve an opioid 68. The individual, health system,
and public health consequences of this epidemic, however, extend far beyond drug-induced
morbidity and mortality (e.g., overdose deaths); behaviors associated with abuse of opioids have
also created ideal conditions for increases in the incidence and prevalence of other, costly public
health threats, including infections due to blood-borne viruses like hepatitis C (HCV) and HIV.
Data from CDC’s National Notifiable Disease Surveillance System (NNDSS) reveal that from
2010 through 2014 there was a 158.1% increase in the number of reported cases of acute
hepatitis C; this “emerging epidemic” of acute HCV can be readily traced to growing numbers of
young, non-urban (rural and Appalachian) white youth who have transitioned from oral
prescription opioid abuse to injection of these opioids and heroin 69. Following a recent outbreak
of HCV and HIV in Austin, Indiana, CDC conducted an analysis to identify other communities
at substantial risk of rapid dissemination of IDU-associated HIV, and new or continuing high
numbers of HCV infections. That analysis identified 220 counties in 26 states as being
particularly vulnerable to outbreaks similar to the one in Austin. 70 Interventions, like syringe
service programs (SSPs) or medication-assisted therapy (MAT), thus offer states important tools
to mitigate Medicaid and CHIP beneficiaries’ risks of acquiring or transmitting HIV. CMS has
previously released a number of Information Bulletins designed to help states identify effective
practices for identifying and addressing opioid overdoses, misuse, and addiction 71. In addition,
68

Rudd RA, Aleshire N, Zibbell JE, Gladden RM. Increases in Drug and Opioid Overdose Deaths — United States,
2000–2014. MMWR 2016; 64 (50): 1378-82.
http://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm?s_cid=mm6450a3_w. Accessed July 1, 2016.
69
Centers for Disease Control and Prevention. Viral Hepatitis Surveillance United States, 2014.
http://www.cdc.gov/hepatitis/statistics/2014surveillance/pdfs/2014hepsurveillancerpt.pdf. Accessed July 1, 2016.
70
Van Handel MM, Rose CE, Hallisey EJ et al. (2016). County-level Vulnerability Assessment for Rapid
Dissemination of HIV or HCV Infections among Persons who Inject Drugs, United States. JAIDS; published ahead
of print.
http://journals.lww.com/jaids/Citation/2016/11010/County_Level_Vulnerability_Assessment_for_Rapid.13.aspx
71
Best Practices for Addressing Prescription Opioid Overdoses, Misuse and Addiction. Center for Medicaid and
CHIP Services, CMS, January 2016. https://www.medicaid.gov/federal-policy-guidance/downloads/CIB-02-0216.pdf. Accessed July 1, 2016.
Delivery Opportunities for Individuals with a Substance Use Disorder. Center for Medicaid and CHIP Services,
CMS, October 2014. https://www.medicaid.gov/federal-policy-guidance/downloads/cib-10-29-14.pdf. Accessed
July 1, 2016.
Medication Assisted Treatment for Substance Use Disorders. Center for Medicaid and CHIP Services, CMS, July
2014. http://www.medicaid.gov/federal-policy-guidance/downloads/cib-07-11-2014.pdf. Accessed July 1, 2016.

Informational Bulletin – Page 17

CMS recently released a final rule applying Paul Wellstone and Pete Domenici Mental Health
Parity and Addiction Equity Act of 2008 (MHPAEA) parity requirements to: (1) Medicaid
managed care organizations (MCOs) as described in section 1903(m) of the Act ; (2) Medicaid
benchmark and benchmark-equivalent plans (referred to in this rule as Medicaid Alternative
Benefit Plans (ABPs)) as described in section 1937 of the Act; and (3) Children's Health
Insurance Program (CHIP) under title XXI of the Act 72. As states continue to develop and
implement comprehensive strategies for addressing substance use disorders—including opioid
addiction—within their Medicaid and CHIP populations, they should actively consider ways to
structure benefits and services so that they reduce consequences of substance use and abuse such
as overdose deaths and HIV transmission.
The following table summarizes state opportunities to improve HIV prevention and care service
delivery for Medicaid and CHIP beneficiaries. States interested in learning more about, and/or
requesting technical assistance around, the opportunities described in this Information Bulletin
may contact Dr. Andrey Ostrovsky, Chief Medical Officer, CMCS.
Key Resources Mentioned in this Bulletin
1. National HIV/AIDS Strategy for the United States: Updated to 2020.
https://www.aids.gov/federal-resources/national-hiv-aids-strategy/nhas-update.pdf.
2. Panel on Antiretroviral Guidelines for Adults and Adolescents. Guidelines for the use of
antiretroviral agents in HIV-1-infected adults and adolescents. Department of Health and
Human Services. https://aidsinfo.nih.gov/guidelines/html/1/adult-and-adolescent-treatmentguidelines/0.
3. U.S. Public Health Service. Preexposure Prophylaxis for the Prevention of HIV Infection in
the United States—2014 Clinical Practice Guideline. May 2014.
http://www.cdc.gov/hiv/pdf/PrEPguidelines2014.pdf.
4. U.S. Preventive Services Task Force. Final Recommendation Statement: Human
Immunodeficiency Virus (HIV) Infection: Screening. May 2015.
http://www.uspreventiveservicestaskforce.org/Page/Document/UpdateSummaryFinal/humanimmunodeficiency-virus-hiv-infection-screening.
5. Medication Assisted Treatment for Substance Use Disorders. Center for Medicaid and CHIP
Services, CMS, July 2014. http://www.medicaid.gov/federal-policyguidance/downloads/cib-07-11-2014.pdf.
6. 2016 Updates to the Child and Adult Core Health Care Quality Measurement Sets. Center
for Medicaid and CHIP Services, CMS, December 2015. https://www.medicaid.gov/federalpolicy-guidance/downloads/cib-12-11-15.pdf

72
See Medicaid and Children’s Health Insurance Programs; Mental Health Parity and Addiction Equity Act of 2008;
the Application of Mental Health Parity Requirements to Coverage Offered by Medicaid Managed Care
Organizations, the Children’s Health Insurance Program (CHIP), and Alternative Benefit Plans at
https://www.federalregister.gov/articles/2016/03/30/2016-06876/medicaid-and-childrens-health-insuranceprograms-mental-health-parity-and-addiction-equity-act-of

Informational Bulletin – Page 2

Informational Bulletin – Page 18
HIV Prevention/Care Service
HIV Testing and Diagnosis

•
•

Pre-Exposure Prophylaxis (PrEP)

•
•

Linkage to and Retention in Care
for People Living with HIV
(PLWH)

•
•

•

Effective Treatment for PLWH

•

•

Monitoring and Improving Viral
Load Suppression (VLS) among
PLWH

•
•

Opportunities for Medicaid Programs
Cover USPSTF recommended HIV screening without
cost sharing for all Medicaid and CHIP beneficiaries
Cover HIV screening services when provided by
unlicensed providers that meet qualifications
established by the state
Ensure that utilization management techniques are not
designed or implemented in ways that limit access to
PrEP among persons for whom it is indicated
Cover PrEP services, including FDA-approved
covered outpatient drugs approved for PrEP, as
recommended in USPHS Guidelines
Include HIV-infection among the eligibility criteria
for state Medicaid Health Home models
Leverage Targeted Case Management service options
and waiver authorities to develop unique programs to
coordinate and improve access to medical, behavioral,
and social services for PLWH.
Coordinate benefits with other programs that support
access to HIV prevention, care and support services
(e.g., Ryan White HIV/AID Program service
providers)
Cover all regimens described for potential use
(including those labeled as “Recommended”,
“Alternative”, and “Other”) in DHHS Guidelines for
providing antiretroviral therapy (ART) to PLWH
Design and implement utilization management
techniques that promote adherence (e.g., include
single tablet regimens on preferred drug lists)
Collect and report to CMS results for the HIV Viral
Load Suppression measure, which is part of the
Medicaid Adult Core Measure Set
Implement the VLS and other HIV prevention and
care-related quality measures as part of targeted
quality improvement activities.

